Dismissed by unpublished PER CURIAM opinion. '
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eddie Gamble, Sr., seeks to appeal the district court’s order dismissing without prejudice under 28 U.S.C. § 1915(e)(2)(B) (2012) his action filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Gamble’s informal brief does not challenge the basis for the district court’s disposition, Gamble has forfeited appellate review of the court’s order. Accordingly, we deny Gamble’s motion for appointment of counsel and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.